DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 5/13/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2017/0263623) in view of Trapp (US 2002/0123226).
Zhang et al disclose a process of etching a tunnel dielectric layer (112,116), which may comprise silicon oxide [0037]; An etching process is performed to remove layers previously deposited at the bottom of opening 108. In one embodiment, plasma etch process is performed until the bottom of opening 108 at least reaches or gouges into SEG structure 154; wherein the selective epitaxial growth (SEG) structure 154 is formed at the bottom of opening 108 and overlying wafer 102 [0031]. Etchant may include fluorine-based chemicals, such as CF.sub.4, C.sub.4F.sub.6, CH.sub.2F.sub.2, NF.sub.3, and O.sub.2 and Ar; and the etching is performed until the SEG structure 154 is exposed ([0042] and Figure 2P); and aforesaid teaching may not explicitly teach the claimed limitation of removing the dielectric layer, wherein the thickness of the epitaxial layer is decreased by less than about 10nm.
However, it would have been obvious that Zhang et al teaches above that the etching is performed until the SEG structure 154 is exposed [0042]; means the epitaxial structure is rarely etched because the etching is stopped when the epitaxial layer is exposed.
Zhang et al disclose that the opening 108, resemble as the claimed “feature”, located between first and second gate structure ([0032] and Figure 2U).
Zhang et al fail to disclose a polymer layer being formed on a sidewall and a bottom surface of the opening.
However, in the same field of endeavor, Trapp discloses an etching process of a self-aligned contact opening using fluorocarbon gas such compounds as C.sub.4F.sub.8, C.sub.4F.sub.6, C.sub.5F.sub.8, CF.sub.4, C.sub.2F.sub.6, C.sub.3F.sub.8, CHF.sub.3, and CH.sub.2F.sub.2, and the like. Preferably, one or more of the compounds CF.sub.4, CHF.sub.3, and CH.sub.2F.sub.2 are utilized [0018], wherein the substrate comprises epitaxial layers supported by a base semiconductor structure [0017].
Trapp also discloses that the fluorocarbon(s) are introduced with ammonia (NH.sub.3) in a reaction chamber 30 together with the portion of the semiconductor device shown in FIG. 3. The chamber may be any suitable reaction vessel available for plasma etching [0019].
Trapp discloses that a protective layer 35 formed along the sides of the contact opening 27 defined by the sides of the insulative layer and the side wall spacers 17. The protective layer 35 is a polymeric material formed as a result of the reaction between the reactant mixture and the insulative layer and the side wall spacers, respectively. Formation of this protective layer 35 helps to prevent erosion and destruction of the side wall spacers during the etching process and thereafter, and is therefore desirable. The protective layer 35 is typically on the order of just a few Angstroms in thickness, e.g. about 5-50 Angstroms (equates 0.5 to 5 nm) [0027]. 

Trapp discloses that no protective layer is formed at the bottom of the opening 27 because of the continuous contact of the polymer stripping component ammonia with the fluorocarbon gas [0028]. Examiner pointed out that during the formation of the opening 27 by etching with only fluorocarbon gas will form polymer layer 29 on the bottom and sidewalls (see Figure 2 and [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Trapp’s teaching of efficiently forming the contact opening by protecting sidewalls of the opening to prevent erosion and destruction of the side wall spacers during the etching process and thereafter, and is therefore desirable into Zhang et al’s teaching for preventing erosion and destruction of the side wall spacers during the etching process and thereafter as taught by Trapp.	

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2017/0263623) in view of Trapp (US 2002/0123226) as applied to claim 1 above, and further in view of Arghavani et al (US 9,396,961).
Modified Zhang et al disclose above but fail to disclose the plasma comprises a CCP or ICP.
However, in the same field of endeavor, Arghavani et al disclose that during etching a contact opening to etch dielectric layer, plasma being produced using capacitively coupled plasma; and also using an inductively coupled plasma (col.1, lines 24-40; abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Arghavani et al’s teaching of producing plasma into modified Zhang et al’s teaching for efficiently forming the plasma to remove the dielectric material without damaging the underlying substrate material as taught by Arghavani et al.	

Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713